— Motion by plaintiffs-respondents for reargument of the appeal from the order of the Supreme Court, Rockland County, dated July 16, *6121984, insofar as this court’s decision and order dismissed the cause of action in plaintiffs’ complaint for property damage.
Motion denied. On the court’s own motion its decision dated October 21, 1985 is amended by striking its decretal paragraph which begins with the words "Order reversed” and by substituting the following:
Order modified, on the law, by granting the motion and cross motion to the extent of dismissing the first and third causes of actions as against the defendants, Alfred Costanzo, Sylvia Kupperman and Murray Kupperman. As so modified, order affirmed, with one bill of costs payable by plaintiffs-respondents.
Order dated October 21, 1985 entered on said decision amended accordingly. Mollen, P. J., Lazer, Thompson and Bracken, JJ., concur.